Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-6-2006

Moorer v. Verizon Comm
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5171




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Moorer v. Verizon Comm" (2006). 2006 Decisions. Paper 127.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/127


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                           NOT PRECEDENTIAL


       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT


                   No. 05-5171


            GWENDOLYN E. MOORER,
                            Appellant
                    vs.

       VERIZON COMMUNICATIONS, INC.,
                             Appellee
                ____________

APPEAL FROM THE UNITED STATES DISTRICT COURT
 FOR THE WESTERN DISTRICT OF PENNSYLVANIA
              (D.C. Civ. No. 03-cv-01265)
        District Judge: Honorable Joy F. Conti
                     ____________

      Submitted Under Third Circuit L.A.R. 34.1(a)
                  October 26, 2006
 Before: SMITH, WEIS and NYGAARD, Circuit Judges.
          Filed: December 6, 2006
                   ____________

                    OPINION




                        1
WEIS, Circuit Judge.

              Plaintiff is an African-American female who was forty-nine years of age at

the time of her discharge from defendant Verizon Services Corporation.1 She brought a

claim alleging unlawful discrimination on the basis of sex and race in violation of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000 et seq., and on the basis of age in

violation of 29 U.S.C. § 621 et seq. The District Court granted summary judgment for

defendant.

              The District Court ruled that plaintiff failed to establish a prima facie case

of race or sex discrimination under McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973) because she did not demonstrate that similarly situated individuals who were not

members of the protected class were treated more favorably than she was treated. It also

held that she failed to establish a prima facie case of age discrimination under the

McDonnell Douglas framework because she failed to prove that she was replaced by a

sufficiently younger person to create an inference of discrimination.

               The District Court further found that, even if she had established a prima

facie case of discrimination on the basis of race, sex, or age, defendant would still prevail

under McDonnell Douglas because plaintiff could not show that the defendant’s

legitimate, nondiscriminatory reasons for terminating her employment were pretext.



              1
                 As the District Court noted, Verizon Communications is improperly
identified as defendant in this matter. Defendant was employed by Verizon Services
Corporation.

                                              2
Specifically, plaintiff did not produce adequate evidence to contradict the defendant’s

assertion that she had failed to meet her sales quota.

              We have scrutinized the record in this case, particularly the comprehensive

opinion of the District Court. We are persuaded that there was no reversible error in the

entry of summary judgment. Plaintiff failed to establish a disputed issue of material fact.

              Accordingly, the Judgment of the District Court will be affirmed.




                                              3